Citation Nr: 0015077	
Decision Date: 06/08/00    Archive Date: 06/15/00

DOCKET NO.  94-22 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for dysthymic disorder, 
as secondary to the service-connected infectious hepatitis.

2.  Entitlement to a compensable evaluation for infectious 
hepatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W. Sampson, Associate Counsel


INTRODUCTION

The veteran's active military service extended from September 
1946 to September 1958 of which it has been determined by a 
January 1959 Character of Discharge Decision that all service 
prior to April 1956 was under honorable conditions and not a 
bar to receipt of benefits. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  That rating decision denied service connection 
for dysthymic disorder claimed secondary to service connected 
infectious hepatitis.  That decision also continued a 
noncompensable rating for infectious hepatitis which had been 
in effect since September 1958.

In June 1999, the RO granted an increased rating for 
bilateral pes cavus.  The veteran appealed the level of 
disability granted and a statement of the case was issued in 
November 1999.  The veteran has not perfected his appeal of 
this issue and the Board will limit its review to the issues 
stated above.  


FINDINGS OF FACT

1.  There is no medical evidence showing the existence of a 
current psychiatric disorder.

2.  The veteran's claim for entitlement to service connection 
for a dysthymic disorder, as secondary to the service-
connected infectious hepatitis, is not supported by 
cognizable evidence showing the claim is plausible or capable 
of substantiation.

3.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal for an 
increased rating for his infectious hepatitis.

4.  The veteran's service-connected infectious hepatitis is 
currently nonsymptomatic.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
dysthymic disorder, as secondary to the service-connected 
infectious hepatitis, is not well-grounded, and therefore 
there is no statutory duty to assist the appellant in 
developing facts pertinent to this claim.  38 U.S.C.A. §  
5107(a) (West 1991); Morton v. West, 12 Vet. App. 477 (1999).

2.  The criteria for a compensable evaluation for infectious 
hepatitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991);  38 C.F.R. § 4.3, 4.7, 4.115, Diagnostic Code 7345 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Dysthymic Disorder

Factual Background

The veteran contends that he has dysthymic disorder as a 
result of his service-connected infectious hepatitis.  In a 
personal hearing before a hearing officer at the RO in 
December 1995, the veteran testified that he had never 
received any specific treatment for his claimed dysthymic 
disorder.

In February 1996, the veteran was provided a VA mental 
disorders examination.  The veteran denied any psychiatric 
hospitalization or treatment since leaving the service, 
stating that he did not believe he had any psychiatric 
problems.  On mental status evaluation, the veteran was alert 
and cooperative.  He answered questions relevantly, organized 
and expressed his thoughts well enough and volunteered 
pertinent information.  The examiner noted that the veteran 
"seemed somewhat ruminative regarding grievances and a bit 
angry and litigious over mistreatment by doctors in the VA . 
. ."  His speech was of normal quality.  He was oriented to 
time, place and person.  His thought content was not 
remarkable.  There was no indication of depression.  He 
stated that he had physical problems which depressed him from 
time to time but denied crying spells or suicidal thoughts.  
There was no major psychopathology of thought or affect 
demonstrated.  There were some minor personality trait 
disturbances which the examiner noted would not warrant 
diagnosis.  The diagnosis was of "[n]o psychiatric 
diagnosis."

Outpatient treatment records were obtained from the VA 
outpatient treatment center in Ft. Worth, Texas.  These did 
not show any treatment for a psychiatric disorder.

Establishing Service Connection and
The Requirement of Submitting a Well-Grounded Claim

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1131 (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (1999). 

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  
Establishing a well grounded claim for service connection for 
a particular disability requires more than an allegation that 
the disability had its onset in service or is 
service-connected; it requires evidence relevant to the 
requirements for service connection and of sufficient weight 
to make the claim plausible and capable of substantiation.  
See Franko v. Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1997);  see also 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  
The second and third Caluza elements can be satisfied under 
38 C.F.R. 3.303(b) by (a) evidence that the condition was 
"noted" during service or during an applicable presumptive 
period; (b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  See 38 C.F.R. 3.303(b); 
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  For the 
purpose of determining whether a claim is well grounded, the 
credibility of the evidence in support of the claim must be 
presumed.  See Robinette v. Brown, 8 Vet. App. 69, 75 (1995).

Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1999).  A claim for 
secondary service connection, like all claims, must be well 
grounded.  38 U.S.C.A. § 5107(a); Proscelle v. Derwinski, 2 
Vet. App. 629, 633 (1992).  Similar to the Caluza analysis 
above, the veteran must provide evidence of (1) a current 
disability, and (2) a link or nexus between the current 
disability and a service connected disability, as shown by 
competent lay or medical evidence as the situation warrants.  
See Locher v. Brown, 9 Vet. App. 535 (1997), Reiber v. Brown, 
7 Vet. App. 513, 516 (1995).

Analysis

There is no medical evidence of any current psychiatric 
disorder, including dysthymic disorder.  On VA psychiatric 
examination in February 1996, the examiner was unable to 
render any psychiatric diagnosis.  Although some minor 
personality trait disturbances were noted, the examiner 
indicated that even these would not warrant diagnosis.  The 
veteran himself stated during that examination that he did 
not believe that he had any psychiatric problems, and had 
never sought treatment.

Without medical evidence of disability, the only evidence 
that the veteran has a dysthymic disorder are his own 
statements.  The veteran's statements and sworn testimony are 
not competent evidence to diagnose his condition.  Medical 
diagnosis and causation involve questions that are beyond the 
range of common experience and common knowledge and require 
the special knowledge and experience of a trained physician.  
Because he is not shown to be a physician, the veteran is not 
competent to make a determination that he has any psychiatric 
disorder and that this is related to his service-connected 
infectious hepatitis.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

The veteran does not meet the first element required for his 
claim to be well grounded.  See Caluza, 7 Vet. App. at 506.  
The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131 (West 1991); see Degmetich v. Brown, 104 F. 3d 1328 
(1997) (holding that Secretary's and Court's interpretation 
of sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary and therefore the 
decision based on that interpretation must be affirmed); see 
also Caluza v. Brown, 7 Vet. App. 498, 505 (1995); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v Derwinski, 
2 Vet. App. 141, 143 (1992). 

The Board has thoroughly reviewed the claims file, but finds 
no evidence of a plausible claim for dysthymic disorder.  
Since the veteran has not met his burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded, it must 
be denied.  See Boeck v. Brown, 6 Vet. App. 14, 17 (1993) (if 
a claim is not well-grounded, the Board does not have 
jurisdiction to adjudicate it).

Absent the submission and establishment of a well-grounded 
claim, the United States Court of Appeals for Veterans Claims 
has held that the Secretary cannot undertake to assist a 
veteran in developing facts pertinent to his or her claim.  
Morton v. West, 12 Vet. App. at 486.  However, VA may be 
obligated under 38 U.S.C.A. § 5103(a) to advise a claimant of 
evidence needed to complete his application.  This obligation 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike 
the situation in Robinette, the veteran has not put the VA on 
notice of the existence of any specific, particular piece of 
evidence that, if submitted, could make his claim for service 
connection for dysthymic disorder secondary to infectious 
hepatitis.  See also Epps v. Brown, 9 Vet. App. 341 (1996).  
Accordingly, the Board concludes that VA did not fail to meet 
its obligations under 38 U.S.C.A. § 5103(a) (West 1991).

Regulations affording the appellant the benefit of the doubt, 
as provided by 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102, 
do not apply where the appellant has not submitted a well-
grounded claim.  Holmes v. Brown, 10 Vet. App. 38 (1997).


II.  Increased Rating for Infectious Hepatitis.

Factual Background

The veteran claims that his service connected infectious 
hepatitis is worse than currently rated.  Specifically, he 
contends that he has had continuous problems with a liver 
spot above his inside right ankle.  In December 1995, the 
veteran testified in a personal hearing that he thought the 
liver spot on his ankle was a result of his infectious 
hepatitis.  

In February 1996, the veteran was provided a VA 
gastrointestinal disorders examination.  The examiner noted 
that the veteran developed infectious hepatitis in service 
where he was hospitalized for several months.  His hepatitis 
was completely cleared and he had no recurrence.  The veteran 
had a spot on his right distal leg which he indicated was a 
liver spot.  On physical examination, the veteran had no 
jaundice.  He had a vascular spot secondary to varicose veins 
on the right leg, "not a liver spot."  His abdomen was 
flat, nontender, without liver enlargement and without 
evidence of liver disease.  The examiner concluded that the 
veteran "has a history of infectious hepatitis which is 
completely healed and there are no residuals."  The examiner 
added that there were skin changes on the arms and legs 
secondary to aging.  

Outpatient treatment records were obtained from the VA 
outpatient treatment center in Ft. Worth, Texas.  These 
records did not show any treatment for liver problems, 
however, treatment is shown for stases dermatitis of the 
right ankle.  In July 1999 he was treated for a transient 
gastric upset with abdominal pain, distention, and cramping.  

Applicable Law and Regulations

Service-connected disabilities are rated in accordance with 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(1999) (Schedule), which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1999).  The disability ratings evaluate the 
ability of the body to function as a whole under the ordinary 
conditions of daily life including employment.  Evaluations 
are based on the amount of functional impairment; that is, 
the lack of usefulness of the rated part or system in self 
support of the individual.  38 C.F.R. § 4.10 (1999).

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2 (1999), Peyton v. Derwinski, 1 Vet. App. 282 
(1991).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for the higher rating.  38 C.F.R. § 4.7 (1999). 

Analysis

The veteran's infectious hepatitis is currently rated under 
Diagnostic Code 7345.  Under this diagnostic code, a 100 
percent evaluation is for infectious hepatitis with marked 
liver damage manifest by liver function test and marked 
gastrointestinal symptoms, or with episodes of several weeks 
duration aggregating three or more a year and accompanied by 
disabling symptoms requiring rest therapy.  A 60 percent 
evaluation is for moderate liver damage and disabling 
recurrent episodes of gastrointestinal disturbance, fatigue, 
and mental depression.  A 30 percent evaluation is for 
minimal liver damage with associated fatigue, anxiety, and 
gastrointestinal disturbance of lesser degree and frequency 
but necessitating dietary restriction or other therapeutic 
measures.  A 10 percent evaluation is for demonstrable liver 
damage with mild gastrointestinal disturbance.  For healed 
infectious hepatitis that is nonsymptomatic, a 0 percent 
evaluation is assigned.  38 C.F.R. § 4.114, Diagnostic Code 
7345 (1999).

The Board finds that the veteran is most appropriately rated 
at a 0 percent level of disability for healed infectious 
hepatitis that is nonsymptomatic.  The February 1996 VA 
examination found no evidence of liver disease.  The examiner 
concluded that the veteran's infectious hepatitis was 
completely healed with no residuals.  Outpatient treatment 
records showed a single episode of gastrointestinal 
disturbance, noted to be "transient gastric upset."  This 
was not shown to be related to his infectious hepatitis.  

Although the veteran has indicated that he has a liver spot 
on his right ankle, which he states is a residual of his 
infectious hepatitis, the veteran is not competent to testify 
to the etiology of the spot on his ankle.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  The medical 
evidence clearly shows that the spot indicated by the veteran 
is a vascular spot secondary to varicose veins on the right 
leg and not a liver spot.  Based on the medical evidence, the 
Board finds the veteran's infectious hepatitis to be 
nonsymptomatic.

The preponderance of the evidence of record is against a 
compensable disability rating for the veteran's service-
connected infectious hepatitis.  Because the evidence for and 
against a higher evaluation is not evenly balanced, the rule 
affording the veteran the benefit of the doubt does not 
apply.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 
(1999).  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

Entitlement to service connection for dysthymic disorder, as 
secondary to the service-connected infectious hepatitis, is 
denied.  

A compensable evaluation for infectious hepatitis is denied.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals



 

